Case 0:19-cv-62743-PMH Document 1 Entered on FLSD Docket 11/05/2019 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,
Plaintiffs,

Vv. : Case No.
JNC HOSPITALITY LLC, d/b/a Quality Inn,

Defendant.

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other
individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendant, JNC
HOSPITALITY LLC, d/b/a Quality Inn, (sometimes referred to as “Defendant”), for Injunctive
Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities
Act, 42 U.S.C. § 12181 et seg. (“ADA”).

1. Plaintiff is a resident of Broward County, is sui juris, and qualifies as an individual
with disabilities as defined by the ADA. Plaintiff is unable to engage in the major
life activity of walking more than a few steps without assistive devices. Instead,
Plaintiff is bound to ambulate in a wheelchair or with a cane or other support and has
limited use of her hands. She is unable to tightly grasp, pinch and twist her wrist to
operate machinery or equipment. When ambulating beyond the comfort of her own
home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

handicap parking spaces located closet to the entrances of a facility. The handicap
Case 0:19-cv-62743-PMH Document 1 Entered on FLSD Docket 11/05/2019 Page 2 of 10

and access aisles must be of sufficient width so that she can embark and disembark
from aramp into her vehicle. Routes connecting the handicap spaces and all features,
goods and services of a facility must be level, properly sloped, sufficiently wide and
without cracks, holes or other hazards that can pose a danger of tipping, catching
wheels or falling. These areas must be free of obstructions or unsecured carpeting
that make passage either more difficult or impossible. Amenities must be sufficiently
lowered so that Plaintiff can reach them. She has difficulty operating door knobs,
sink faucets, or other operating mechanisms that require tight grasping, twisting of
the wrist or pinching. She is hesitant to use sinks that have unwrapped pipes, as such
pose a danger of scraping or burning her legs. Sinks must be at the proper height so
that she can put her legs underneath to wash her hands. She requires grab bars both
behind and beside a commode so that she can safely transfer and she has difficulty
reaching the flush control if it is on the wrong side. She has difficulty getting through
doorways if they lack the proper clearance.

De Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and
determining whether places of public accommodation and their websites are in
compliance with the ADA. —

According to the county property records, Defendant owns a place of public

wa

accommodation as defined by the ADA and the regulations implementing the ADA,

28 CFR 36.201(a) and 36.104. The place of public accommodation that the
Case 0:19-cv-62743-PMH Document 1 Entered on FLSD Docket 11/05/2019 Page 3 of 10

Defendant owns is a place of lodging known as 925 N. Main Street, Cedartown,
Georgia 30125, and is located in the County of Polk (hereinafter Property").

4. Venue is properly located in the SOUTHERN DISTRICT OF FLORIDA because the
injury occurred in this district.

Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

nN

original jurisdiction over actions which arise from the Defendant’s violations of Title
Ill of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28
U.S.C. § 2201 and § 2202.

6. As the owner of the subject place of lodging, Defendant is required to coinply with
the ADA. As such, Defendant is required to ensure that it's place of lodging is in
compliance with the standards applicable to places of public accommodation, as set
forth in the regulations promulgated by the Department Of Justice. Said regulations
are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act
Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated
by reference into the ADA. These regulations impose requirements pertaining to
places of public accommodation, including places of lodging, to ensure that they are
accessible to disabled individuals.

7. More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following
requirement:

Reservations made by places of lodging. A public accommodation that owns,
leases (or leases to), or operates a place of lodging shall, with respect to

reservations made by any means, including by telephone, in-person, or through a
third party -
Case 0:19-cv-62743-PMH Document 1 Entered on FLSD Docket 11/05/2019 Page 4 of 10

10.

(i) Modify its policies, practices, or procedures to ensure that individuals
with disabilities can make reservations for accessible guest rooms during
the same hours and in the same manner as individuals who do not need
accessible rooms;

(ii) Identify and describe accessible features in the hotels and guest rooms
offered through its reservations service in enough detail to reasonably
permit individuals with disabilities to assess independently whether a
given hotel or guest room meets his or her accessibility needs;

(iii) Ensure that accessible guest rooms are held for use by individuals
with disabilities until all other guest rooms of that type have been rented
and the accessible room requested is the only remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of
guest rooms and ensure that the guest rooms requested are blocked and
removed from all reservations systems; and

(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of
whether a specific room is held in response to reservations made by others.

These regulations became effective March 15, 2012.

Defendant, either itself or by and through a third party, implemented, operates,
controls and or maintains websites for the Property which contains an online
reservations system. These web sites are located at www.booking.com,
www.hotels.com, www.expedia.com and www.orbitz.com. This term also
includes all other web sites owned and operated by Defendant or by third parties
to book or reserve guest accommodations at the hotel. The purpose of these web
sites is so that members of the public may reserve guest accommodations and
review information pertaining to the goods, services, features, facilities, benefits,
advantages, and accommodations of the Property. As such, these web sites are
subject to the requirements of 28 C.F.R. Section 36.302(e).

Prior to the commencement of this lawsuit, Plaintiff visited various web sites on

May 3 and 5, 2019, as well as October 25, 26, 27, 28, 29 and 30, 2019 for the
Case 0:19-cv-62743-PMH Document 1 Entered on FLSD Docket 11/05/2019 Page 5 of 10

purpose of reviewing and assessing the accessible features at the Property and

ascertaining whether they meet the requirements of 28 C.F.R. Section 36.302(e)

and her accessibility needs. However, Plaintiff was unable to do so because

Defendant failed to comply with the requirements set forth in 28 C.F.R. Section

36.302(e). As a result, Plaintiff was deprived the same goods, services, features,

facilities, benefits, advantages, and accommodations of the Property available to

the general public. Specifically,

a) at the website www.booking.com there was no option to book an accessible
room. Hotel amenities, room types and room amenities are all listed in detail.
Although there was an accessibility section with the details reflecting a lowered
sink, raised toilet, toilet with grab rails and wheelchair accessible there was no
information as to where to find these features;

b) at the website www.hotels.com there was no option to book an accessible
room. Hotel ‘amenities, room types and room amenities are all listed in detail
without information as to accessibility in the hotel other than the statements

"accessible bathroom", "in-room accessibility and "roll-in shower". No
information is provided as to where to find these features.

c) at the website www.expedia.com there was no option to book an accessible
room. Hotel amenities, room types and room amenities are all listed in detail.

No information was given about accessibility in the hotel other than the
statements "accessible bathroom", "in-room accessibility" and "roll-in-

shower". There is no information as to where to find these features.
Case 0:19-cv-62743-PMH Document 1 Entered on FLSD Docket 11/05/2019 Page 6 of 10

ii,

12.

13.

d) at the website www.orbitz.com there was no option to book an accessible
room. Hotel amenities, room types and room amenities are all listed in detail
but no information was given about accessibility in the hotel other than the
statements "accessible bathroom", "in-room accessibility" and "roll-in
shower". No information is given as to where to find those features.

In the near future, Plaintiff intends to revisit Defendant's web sites and/or online
reservations systems at other websites operated by third parties relied upon and
utilized by Defendant in order to test them for compliance with 28 C.F.R. Section
36.302(e) and/or to utilize the web sites to reserve a guest room and otherwise
avail herself of the goods, services, features, facilities, benefits, advantages, and
accommodations of the Property.

Plaintiff is continuously aware that the subject web sites remain non-compliant
and that it would be a futile gesture to revisit the web sites as long as those
violations exist unless she is willing to suffer additional discrimination.

The violations present at these various web sites infringe Plaintiff's right to travel
free of discrimination and deprive her of the information required to make
meaningful choices for travel. Plaintiff has suffered, and continues to suffer,
frustration and humiliation as the result of the discriminatory conditions present at
these various web sites. By continuing to use the web sites with discriminatory
conditions, Defendant contributes to Plaintiff's sense of isolation and segregation

and deprives Plaintiff the full and equal enjoyment of the goods, services,

facilities, privileges and/or accommodations available to the general public. By
Case 0:19-cv-62743-PMH Document 1 Entered on FLSD Docket 11/05/2019 Page 7 of 10

14.

15.

16.

encountering the discriminatory conditions at the various web sites described in
this Complaint, and knowing that it would be a futile gesture to return to the web
sites unless she is willing to endure additional discrimination, Plaintiff is deprived
of the same advantages, privileges, goods, services and benefits readily available
to the general public. By using and relying on these websites with violations to
obtain customer reservations, Defendant deprives Plaintiff the equality of
opportunity offered to the general public.

Plaintiff has suffered and will continue to suffer direct and indirect injury as a
result of the Defendant’s discrimination until the Defendant is compelled to
modify the information contained in the various web sites described in this
Complaint to comply with the requirements of the ADA and to continually
monitor and ensure that the subject web sites remain in compliance.

Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to these web
sites listed in this Complaint. Plaintiff has reasonable grounds to believe that she
will continue to be subjected to discrimination in violation of the ADA by the
Defendant.

The Defendant has discriminated against the Plaintiff by denying her access to,
and full and equal enjoyment of, the goods, services, facilities, privileges,

advantages and/or accommodations of the subject web sites.
Case 0:19-cv-62743-PMH Document 1 Entered on FLSD Docket 11/05/2019 Page 8 of 10

17.

18.

[9,

20.

The Plaintiff and all others similarly situated will continue to suffer such
discrimination, injury and damage without the immediate relief provided by the
ADA as requested herein.

Defendant has discriminated against the Plaintiff by denying her access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in
violation of 42 U.S.C. § 12181 et seg. and 28 CFR 36.302(e). Furthermore, the
Defendant continues to discriminate against the Plaintiff, and all those similarly
situated by failing to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of
auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §
12205 and 28 CFR 36.505.

Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff injunctive Relief, including an order to require the Defendant to alter the

information contained on the subject web sites to make it readily accessible and
Case 0:19-cv-62743-PMH Document 1 Entered on FLSD Docket 11/05/2019 Page 9 of 10

useable to the Plaintiff and all other persons with disabilities as defined by the
ADAand 28 C.F.R. Section 36.302(e); or by closing the websitesuntil such time as
the Defendant cures its violations of the ADA.
WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

b. Injunctive relief against the Defendant including an order to revise the information
contained on the web sites described in this Complaint to comply with 28 C.F.R.
Section 36.302(e) and to implement a policy to monitor the information contained

on the web sites described here to ensure that it remains in compliance with said

requirement.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.

d. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.
Respectfully Submitted,

Thomas B. Bacon, P.A.
644 North Mc Donald St.
Mt. Dora, FL 32757

ph. (954) 478-7811
tbb@thomasbaconlaw.com
Florida Bar. Id. No. 139262
Case 0:19-cv-62743-PMH Document 1 Entered on FLSD Docket 11/05/2019 Page 10 of 10

American Justice, P.A.
412 NE 4th Street
Fort Lauderdale, FL 33301

By:/s/ Theresa B. Edwards
Theresa B. Edwards
Fla. Bar No. 252794
954-592-0546
